Citation Nr: 0121519	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  96-28 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served honorably on active duty in the United 
States (U.S.) Navy from October 1945 to January 1948.  His 
decorations include the World War II Victory Medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in part, denied service 
connection for anxiety.

In January 1999, the Board denied the anxiety claim on the 
basis that the claim was not well grounded.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2000, the appellant's attorney 
filed a supplemental brief requesting that the Court vacate 
the Board's January 1999 decision and remand the matter 
primarily because the Board decision did not include 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Court construed the brief as a motion for a remand by a 
single judge.  The Court then granted the motion in December 
2000, vacating and remanding the matter on appeal.


FINDING OF FACT

There is no competent medical evidence which shows that the 
veteran now has an acquired psychiatric disorder.


CONCLUSION OF LAW

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety, is not warranted.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  The provisions of the VCAA are applicable to the 
issue currently on appeal; however, the Board finds that 
adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board notes that 
this case was initially denied by the RO on the merits in the 
November 1995 rating decision on appeal.  

It is the Board's conclusion that the VCAA has no impact on 
the issue in this case.  As regards the duty to assist 
provisions of the VCAA, they provide that the VA is not 
required to provide assistance to a claimant for a claim 
where no reasonable possibility exists that such assistance 
would aid in substantiating that claim.  No reasonable 
possibility exists that such assistance would aid in 
substantiating the claim on appeal because the evidence does 
not show that the veteran has a current disability involving 
an acquired psychiatric disorder.  

In this regard, the Board notes that attempts to develop 
records of post-service treatment for anxiety and nerves from 
Dr. Robert Gaston, Sr., were unsuccessful at least in part 
because the information request to Dr. Gaston asked for 
records for an individual other than the veteran.  However, 
the Board does not find that further efforts to develop Dr. 
Gaston's records are required under the VCAA because no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  This is so because the veteran 
has asserted that Dr. Gaston's records show treatment for 
anxiety and nerves in the 1940s and 1950s.  As such, the 
records would not address whether the veteran has a current 
disability involving an acquired psychiatric disorder, a 
critical element in this claim.  For these reasons, the Board 
finds that it may proceed with a decision in this case 
because no reasonable possibility exists that further 
attempts to develop Dr. Gaston's records would aid in 
substantiating the claim.

As regards the notice provisions of the VCAA, the appellant 
has been notified of the information necessary to 
substantiate his claim.  He was advised in the SOC dated in 
May 1996 of the general requirements necessary to establish 
entitlement to service connection for anxiety.  Under these 
circumstances, the Board finds that adjudication of the issue 
on appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See Bernard, 4 Vet. App. at 384; VAOPGCPREC 
16-92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  The VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not affect 
the merits of her claim or her substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2000).

Service connection is appropriate for certain disabilities, 
including psychoses, when the disability is manifested to a 
compensable degree within one year following the veteran's 
discharge from active duty, based on application of the 
provisions pertaining to service connection on a presumptive 
basis, which are set forth in 38 C.F.R. § 3.309(a) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has asserted that service connection is warranted 
for anxiety or nerves because he developed anxiety due to his 
experiences in service.  These anxiety-producing experiences 
included being "high-lined" to another ship during rough 
weather for treatment of appendicitis; being involved in 
several huge typhoons in the South China Sea, with 60 foot 
waves, when no one was allowed on deck for days at a time, 
and being exposed to various hazardous substances in service, 
including exposure to radiation residue from Operation 
Crossroads target ships at the Kwajalein Atoll.

The report of the veteran's October 1945 induction 
examination shows that his nervous system was evaluated as 
normal for evidence of disease, including mental defects.  
The report of the veteran's January 1948 separation 
examination shows that his nervous system was clinically 
evaluated as normal for organic or functional disorders.  A 
notation of "apparently normal" was made in reference to 
abnormal psyche (neurasthenia, psychasthenia, depression, 
instability, and worries).

The veteran has claimed that he underwent treatment for 
nerves in the years shortly following his discharge from 
active duty.  He has also submitted several lay statements 
from fellow service members and publications about the ship, 
the U.S.S. Brush, on which he was stationed during his active 
service in the U.S. Navy.  His fellow service members have 
reported that he appears very nervous and that he was nervous 
and depressed in service.

In September 1995, the veteran was afforded a VA mental 
disorders examination by a VA physician.  The veteran 
described a history of anxiety while in the military.  As an 
example, he indicated that he developed a fear of having a 
heart attack.  He also indicated that he attempted to get 
treatment for anxiety at the Nashville VA Medical Center 
following his discharge from the Navy but that he was told he 
could not get an appointment for a long period of time, so he 
went to private physicians.  

The veteran complained that in approximately 1967 he had 
anxiety attacks of chest pain and radiation to the arms.  He 
also described problems with sleep and "fidgety" legs over 
the years.  He indicated that he had been on nerve pills, 
including Librium, in the past, although he was not taking 
anything currently.  The examiner noted that he was somewhat 
nonspecific about the symptomatology of his anxiety disorder.  
He denied any history of periods of blues, depression, 
alcohol use or suicide attempts, and it was noted that he had 
been married to his wife since 1947.  They had five children 
and five grandchildren.

On objective examination, the veteran was euthymic and 
pleasant with downcast eyes.  His eye contact was variable.  
There were no signs of suicidality, psychosis, or active 
substance abuse.  On mental status examination, it was noted 
that the veteran subjectively felt like he had some memory 
problems, but he adamantly insisted that "I'm not crazy."  
He was able to recall 1 out of 3 objects at a few moments.  
He described himself as happy and he stated that he gets 
nervous "at times when his wife chatters."  The examiner 
commented that "[a]ll in all it is a fairly unremarkable 
mental status examination."  The Axis I diagnosis was 
insufficient evidence of this exam and review of chart to 
give a psychiatric diagnosis.  There was no diagnosis for 
Axis II.

With regard to the claim for service connection for a 
psychiatric disorder on a direct or presumptive basis, on 
review of the record the Board has concluded that the veteran 
has failed to submit evidence showing a current mental or 
nervous disability.  This conclusion is supported by the 
findings of the VA examination, where no psychiatric 
diagnosis was given, and the veteran denied taking 
psychotropic medications.  As the examiner had an opportunity 
to review the file and to examine the veteran, the Board 
finds this opinion highly probative.  Although the veteran 
has claimed prior treatment for anxiety and nerves, to 
include use of Librium and Valium, he has not presented any 
medical evidence showing treatment for anxiety disorder in 
recent years, and he denied that he has had such treatment.  
Thus, there is no evidence which suggests the current 
manifestation of a psychiatric disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent "proof of a 
present disability there can be no valid claim"); Rabideau v 
Derwinski, 2 Vet. App. 141, 143 (1992).  The regulatory 
definition of "disability" is the ". . . impairment of 
earning capacity resulting from such diseases or injuries and 
their residual conditions . . . ."  38 C.F.R. § 4.1 (2000); 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

The veteran has claimed that he has suffered from anxiety 
since the time of his active service, and he has presented 
statements from fellow servicemen who noticed a "change" in 
his behavior during that time.  The Board does not dispute 
the credibility of these statements, however, competent 
corroborating medical evidence has not been presented.  In 
order to warrant a grant of service connection, a claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  In this case, 
the veteran has failed to provide objective evidence showing 
that he currently has a psychiatric disorder.

For the reasons stated above, the Board finds that the 
veteran has failed to present competent medical evidence of a 
current anxiety or other mental disorder.  Thus, the claim 
for service connection for an acquired psychiatric disorder 
must be denied.


ORDER

A claim for entitlement to service connection for an acquired 
psychiatric disorder, claimed as anxiety, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

